Citation Nr: 1807614	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T.R. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and T.R. testified at a hearing before the undersigned in March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A new medical opinion must be obtained.  In the July 2012 VA opinion, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to noise exposure during active service.  In support of this conclusion, the examiner stated that the Veteran's separation examination showed normal hearing in both ears, and that there was no evidence of "excessive noise exposure" during service.  This opinion is not sufficient to make an informed decision, as it does not explain why normal hearing at separation leads to the conclusion that the subsequent development of hearing loss was not caused by noise exposure during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")  Moreover, the statement that the Veteran did not have "excessive noise exposure" does not address the Veteran's reported noise exposure during basic training in an infantry unit.  His military occupational specialty (MOS) as a plumber has been found by the Department of Defense to involve a moderate probability of noise exposure.  See Adjudication Procedure Manual, M21-1 III.iv.4.B.3.c (discussing the Duty MOS Noise Exposure Listing).  

The Veteran's outstanding VA treatment records must also be obtained.  There are essentially no VA treatment records in the claims file.  The June 2014 statement of the case lists VA treatment records dating from 2011 to 2013.  The Veteran stated at the Board hearing that he has received treatment at VA since at least 2000.  

The claim of service connection for tinnitus is intertwined with the claim for hearing loss, as the July 2012 VA examiner found that it is secondary to the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file all existing VA treatment records from the South Texas VA Health Care System dating from 2000 forward. 

2. Obtain a new VA medical opinion regarding the issue of direct service connection for the Veteran's hearing loss and tinnitus, as specified below. 

The examiner must render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's bilateral hearing loss and tinnitus are related to noise exposure during active service.  

The examiner must address the Veteran's noise exposure during basic training in an infantry unit, and the fact that he may have had some noise exposure as a plumber during service (according to DOD's Duty MOS Noise Exposure listing).  

Although the separation audiogram shows normal hearing, the examiner must discuss whether the Veteran's later onset of hearing loss may be related to in-service noise exposure. 

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

